DETAILED ACTION
This office action is in response to the application filed on 14 May 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	
Claims 1-20 of instant application U.S. Patent Application 17/744,649 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,354,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.	
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/744,649 and corresponding claims of U.S. Patent 11,354,835 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/744,649
1
2-13
14
15-19
20
11,354,835 B2
1
2-13
14
15-19
20

	
Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/744,649 and independent claim 1 of U.S. Patent No. 11,354,835 B2.
17/744,649 – Claim 1
11,354,835 B2 – Claim 1
A method of rasterising a line in a graphics processing pipeline, the line having a start point and an end point and the method comprising, for each pixel in an input set of pixels:
A method of rasterising a line in a graphics processing pipeline, the line having a start point and an end point and the method comprising, for each pixel in an input set of pixels:
determining whether the end point and/or the start point of the line is in a diamond test area within the pixel, wherein the diamond test area is defined by a top point, a left point, a bottom point and a right point connected by edges to form a diamond;
determining whether the end point and/or the start point of the line is in a diamond test area within the pixel, wherein the diamond test area is defined by a top point, a left point, a bottom point and a right point connected by edges to form a diamond;

in response to determining that the end point is not in the diamond test area and the start point of the line is in the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line;

in response to determining that neither the start point nor the end point of the line are in the diamond test area, determining if the line crosses more than one extended diamond edge, wherein an extended diamond edge is coincident with an edge of the diamond test area and extends beyond the diamond points that the edge connects; and

in response to determining that the line crosses more than one extended diamond edge:
determining if an extended line passing through the start and end point has a slope less than -1 or greater than + 1 and touches the right point of the diamond test area;
determining if an extended line passing through the start and end point has a slope less than -1 or greater than + 1 and touches the right point of the diamond test area;
determining if the extended line touches the bottom point of the diamond test area;
determining if the extended line touches the bottom point of the diamond test area;
determining if the extended line is on a same side of each point of the diamond test area; and
determining if the extended line is on a same side of each point of the diamond test area; and
in response to determining that the extended line has a slope less than -1 or greater than
+1 and touches the right point of the diamond test area or that the extended line touches the bottom point of the diamond test area or that the extended line is not on a same side of each point of the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line.
in response to determining that the extended line has a slope less than -1 or greater than + 1 and touches the right point of the diamond test area or that the extended line touches the bottom point of the diamond test area or that the extended line is not on a same side of each point of the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line.


Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in the United Kingdom on23 December 2019. It is further noted Applicant has already filed a certified copy of the GB 1919153.5 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Allowable Subject Matter
Pursuant to overcoming the double patenting rejection of claims 1-20 as being unpatentable over claims 1-20 of U.S. Patent No. 11,354,835, claims 1-20 comprise allowable subject matter.
The present invention relates to rasterizing aliased lines.
In addition, the following is an examiner's statement of reasons for allowance:
As per independent claim 1, Moreton et al (US 8,482,567 B1 (applicant provided prior art)) discloses the claimed: method of rasterising a line in a graphics processing pipeline, the line having a start point and an end point (Moreton: fig. 4, ‘processor’ 400 (graphics processor); col. 1:31-34, “Embodiments of the present invention are directed toward techniques for rasterizing lines. In one embodiment, a method of rasterizing lines includes receiving the starting and ending vertices of a given line” (rasterizing lines, wherein lines have a start and an end point), col. 4:27-31, “The units of the processor 400 are typically arranged in a pipeline architecture. Operation of the processor 400 will be farther explained in combination with a method of rasterizing lines as shown in FIG. 5” (graphics processing pipeline for rasterizing a line)) and the method comprising, for each pixel in an input set of pixels: determining whether the end point and/or the start point of the line is in a diamond test area within the pixel (Moreton: fig. 2, illustrating a ‘diamond test area’ 250 comprising pixel center ‘X’ 240, fig. 7A, “bool *pushout_lineStart, // this means move the 1st vertex over so the pixel is lit”; col. 4:49-54, start point of a line is pushed out to ‘catch’ the center of a pixel, where the center of a pixel is within a ‘diamond test area’), wherein the diamond test area is defined by a top point, a left point, a bottom point and a right point connected by edges to form a diamond (Moreton: fig. 2, ‘diamond test area’ 250; col. 3:60-67, corners of ‘diamond test area’ are defined); determining if an extended line passing through the start and end point has a slope less than -1 or greater than +1 (Moreton: col. 5:42-48, determining if line is an x-major line or a y-major line), while
OpenGL line segment rasterization (‘OpenGL line segment rasterization specification’, 2017 (applicant provided prior art)) implicitly teaches in response to determining that the extended line has a slope less than -1 or greater than +1 and touches the right point of the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line (OpenGL line segment rasterization: unlabeled figure on p. 1, illustrating a line passing through corners of 2 adjacent diamond regions, p. 1, “the GL uses a “diamond-exit” rule to determine those fragments that are produced by rasterizing a line segment ... My software rasterization algorithm favors the right pixel in this case more or less arbitrarily due to an optimization”).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “determining if the extended line touches the bottom point of the diamond test area; and determining if the extended line is on a same side of each point of the diamond test area”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611